Citation Nr: 1532908	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-37 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for facial and scalp keloid formations from pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial evaluation in excess of 30 percent for pain and instability of facial and scalp keloid scars associated with PFB.

3.  Entitlement to an initial compensable disability rating for right medial thigh scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability prior to April 15, 2011.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision issued by the RO in New York, New York.  

In the December 2007 rating decision, the RO granted service connection for keloid formation from PFB and for scarring of the right medial thigh, assigning 30 percent and noncompensable disability ratings, respectively, effective July 25, 2007.

In the November 2010 rating decision, the RO granted service connection for pain and instability of facial and scalp keloid scars, assigning a 30 percent disability rating, effective October 2, 2010, and increased the initial disability rating for facial and scalp keloids from PFB to 50 percent, still effective July 25, 2007.

The Board remanded the claims on appeal for further development in July 2012.  In that decision, the Board recognized that the issue of entitlement to a TDIU as part of the Veteran's initial rating claims was raised by the record.

In a May 2013 rating decision, VA's Appeals Management Center (AMC) assigned an earlier effective date of July 25, 2007, for the award of service connection and the assignment of a 30 percent disability rating for pain and instability of facial and scalp keloid scars associated with PFB.

In a June 2013 rating decision, the AMC, in relevant part, granted entitlement to a TDIU, effective April 15, 2011.  The issue of entitlement to TDIU during the period prior to that date and since the effective dates of service connection, July 25, 2007, remains on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression was recognized by the AMC; as noted in a June 2013 memorandum.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating higher than 50 percent for facial and scalp keloid formations from PFB, entitlement to an initial rating higher than 30 percent for pain and instability of facial and scalp keloid scars associated with PFB, entitlement to an initial disability rating higher than 10 percent for right medial thigh scar, and entitlement to a TDIU prior to January 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected right medial thigh scar is painful when touched.  

2.  The Veteran's service connected disabilities have rendered him unemployable since at least March 31, 2010.



CONCLUSIONS OF LAW

1.  The criteria for at least a 10 percent disability rating for the service-connected right medial thigh scar have been met since October 23, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2014).

2.  The criteria for entitlement to a TDIU have been met since at least March 31, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Rating for Right Medial Thigh Scar

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran was initially assigned a noncompensable disability rating for the right medial thigh scar under the provisions for rating disabilities of the skin found at 38 C.F.R. § 4.118.  

Changes were made to the Schedule for Rating Disabilities for disabilities of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, unless the Veteran has requested review under the new regulations.  However, as the AOJ has considered the Veteran's various scar disabilities under both sets of rating criteria, the Board will consider both the prior and revised rating criteria, and apply the more favorable criteria.

The Veteran's right medial thigh scar has consistently been described as being a superficial, linear scar, approximately 10 centimeters in length.  No pain has been present on examination.  There has been no skin breakdown, or limitation of motion or other limitation of function associated with the scar.

During his May 2012 Board hearing, the Veteran testified that he could feel pain associated with where the thigh tissue was cut.  In response to questioning, he noted that the pain was present when touched, such as when his pants rubbed against it.  

Under the criteria in effect prior to October 23, 2008, superficial scars which are painful on examination warrant a 10-percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  

Under the revised rating criteria, in effect as of October 23, 2008, one or two scars that are unstable or painful are awarded a 10-percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  

Based on the Veteran's reports of feeling pain associated with the scar, the Board finds that the revised scars rating criteria is more favorable as they do not required pain on examination and that under these criteria, the Veteran is entitled to a 10 percent disability rating.  The question of entitlement to an initial disability rating higher than 10 percent for the right thigh scar is considered in the Remand below.

II.  Entitlement to a TDIU Prior to April 15, 2011

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

In the instant case, entitlement to a TDIU was awarded effective April 15, 2011, the date of VA examination that showed that the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment.  The evidence of record shows, however, that at least up to the time of examination, the Veteran's service-connected scars and keloid formations has maintained essentially the same severity since service connection was awarded in the December 2007 rating decision.  In fact results of October 2010 VA examination noted similar findings in that the Veteran reported difficulty being out in public due to stares from other people, and that he was not able to secure gainful employment due to his disfigurement.

The issue then becomes, however, at what point did the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  In this regard, the evidence shows that he had part-time employment at the time of a March 31, 2010 VA examination.  At that time he had been working as a security guard for the past one and a half weeks.  An October 2010 VA Homeless Program Social Worker Note also referenced only part-time security work at $200 per week.  Although working part time, his earnings were below the poverty level for a single individual as defined by the Census Bureau.  U.S. Census Bureau Social Economic and Housing Statistics Division: Poverty (Jan. 26, 1015); www.census.gov//hhes/www/pverty/data/threshold/.  As such, his earnings would have been marginal rather than gainful.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to an initial a 10 percent disability rating for a right medial thigh scar is granted.

Entitlement to a TDIU as of March 31, 2010, is granted.


REMAND

The record shows that the Veteran received fairly regular dermatological and plastic surgery treatment for his service-connected scar and keloid formations through June 2012, until which time he suffered ankle disability that prevented him from continuing treatment.  The June 2012 treatment note indicated that he was to resume treatment once his ankle had healed.  A December 2012 psychiatric treatment note revealed that he had plans to resume dermatological treatment.  VA treatment records dated since December 2012 have not been associated with the claims file.  Cf. 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was last afforded a VA examination to assess the severity of his service-connected scars and keloid formations in April 2011.  Since that time, the record shows that he received extensive dermatological and plastic surgery treatment for his skin disabilities and the current severity of his skin disabilities is in question.  Accordingly, once all available treatment records have been obtained, a new VA examination is warranted.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The November 2007 VA scar examination reportedly included unretouched color photographs of the keloid formations of the Veteran's cheeks.  Photographs of keloid formations of the Veteran's scalp, however, have not been provided.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 3.

Additional information is required to determine entitlement to a TDIU prior to March 31, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information as to his employment and earnings from July 25, 2007 to March 31, 2010.  Additionally, after obtaining any required authorization, seek clarification of his employment dates from his prior employers.

2.  Obtain VA treatment records pertaining to the Veteran's skin disabilities since December 2012 and the photographs referred to in the 2007 examination report.

3.  Then, schedule the Veteran for a VA scar and dermatology examination to evaluate his service-connected scars and keloid formations.  The examiner should review the claims file, including this REMAND. 

The examiner should describe the Veteran's service-connected scar of the right medial thigh.

With respect to scars/keloid formations of the head, face, and neck, the examiner should note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head or neck.

The examination report should include unretouched color photographs of the head, fact, and neck.

The examiner must provide reasons all opinions, addressing relevant medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


